Citation Nr: 1743805	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-04 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a compensable rating, prior to January 11, 2012, and rating in excess of 20 percent, from January 11, 2012, to March 6, 2012, and since July 1, 2012, for residuals of a right shoulder trauma (right shoulder disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

(The issue of entitlement to service connection for a left shoulder disorder has been adjudicated in a separate August 2017 Board decision.)


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Attorney




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to April 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision of the Sioux Falls, South Dakota, Regional Office.  

In September 2007, the Veteran and his spouse testified at a hearing at a hearing before a local Decision Review Officer (DRO) and, in June 2011, the parties testified before the undersigned Veterans Law Judge (VLJ).  Transcripts of the respective proceeding are of record.

In December 2011 and September 2014, the Board remanded the appeal for appellate review.  

During the pendency of the appeal, a June 2012 rating action granted a temporary total evaluation because of treatment for the service-connected right shoulder disability that required convalescence, from March 6, 2012, to July 1, 2012.  Additionally, a November 2012 rating action granted a 20 percent disability rating from January 11, 2012, to March 6, 2012, and since July 1, 2012, for the right shoulder disability.  The issue on appeal has been recharacterized on the Title Page to reflect these determinations.  

The Veteran in a December 2016 application for such benefits has raised the issue of entitlement to a TDIU rating.  As the issue has been raised during the pendency of the appeal, it is part-and-parcel of the increased rating claim presently perfected for appellate review and the issue has been included on the Title Page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the September 2015 VA examination findings do not meet the specifications of Correia v. McDonald, 28 Vet. App. 158 (2016), because the right shoulder range of motion findings do not provide a clear indication of the right range of motion findings on active versus passive motion nor range of motion findings in weight-bearing and nonweight-bearing.  Id.  Thus, the Board must remand the appeal to provide the Veteran an adequate and contemporaneous examination to assess the current nature, extent and severity of his right shoulder disability consistent with Correia.  See 38 C.F.R. § 3.159(c)(4) (2016).  

The record suggests the Veteran receives regular VA right shoulder treatment, but records dated since November 2016 have not been associated with the claims folder.  Additionally, the claims folder does not document sufficient attempts to obtain relevant and reasonably identified private treatment records generated since the most recent November 2016 Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  On remand, attempts to obtain these records must be undertaken.

Finally, given Rice and the remand of the right shoulder disability claim discussed above, the TDIU claim must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the TDIU claims would, at this point be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private right shoulder treatment, hospitalization or evaluation, since November 2016 to the present.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Obtain all outstanding VA right shoulder treatment or hospitalization records, dated November 2016 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

2.  After receipt of all additional records, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected right shoulder examination. 

The claims file should be made available to the examiner for review in connection with the examination. 

The examiner should provide findings as to the range of motion of the right shoulder.  If ankylosis is present, please so note.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right shoulder is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Thereafter, the examiner should state the impact of the diagnosed right shoulder disability(ies) on the Veteran's ability to obtain and maintain any gainful employment (consistent with his education and occupational experience).

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

3.  After completing the above and ensuring the VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

4.  Then, the Veteran's claims must be readjudicated, including the TDIU claim, based on the entirety of the evidence of record.  If a claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




